 

Exhibit 10.64

 

Aufhebungsvertrag/
Cancellation Agreement

 

Zwischen der Tower Automotive Holding GmbH Between De-Gaspari-Straße 8   51469
Bergisch Gladbach

 

  -„Tower“ oder „die Gesellschaft“ –   - „Tower“ or „the Company“ –

 

und Herrn Dr. Gyula Meleghy and Lichtenweg 48A   51465 Bergisch Gladbach  
Nordrhein Westfalen Germany

 

Präambel
Preamble

 

Herr Dr. Meleghy ist seit dem 1.2.2000 für die Gesellschaft, mit ihr oder der
Tower International, Inc. oder mit Vorgängergesellschaften oder
Konzerngesellschaften einer dieser beiden Gesellschaften verbundenen Unternehmen
(nachfolgend gemeinsam die „Tower Gruppe“) tätig, zuletzt als Geschäftsführer
der Gesellschaft. Grundlage der Tätigkeit ist ein Anstellungsvertrag vom
15.2.2000, der ursprünglich mit der Dr. Meleghy GmbH abgeschlossen, später aber
mehrfach geändert und auf die Gesellschaft übertragen wurde („der
Anstellungsvertrag“). Da Herr Dr. Meleghy beabsichtigt, auf eigenen Wunsch aus
den Diensten der Tower Gruppe auszuscheiden, sind die Vertragspartner nun
übereingekommen, sämtliche vertraglichen Beziehungen zwischen der Tower Gruppe
und Herrn Dr. Meleghy einvernehmlich zu beenden. Hierzu wird folgende
Vereinbarung getroffen:

 

Dr. Meleghy has been providing services to the Company, to affiliated entities
of the Company or of Tower International, Inc. or of predecessors of any of
these two (hereinafter the “Tower Group”) since 1 February 2000, most recently
as a managing director of the Company and on the basis of a service agreement
dated 15 February 2000, initially entered into with Dr. Meleghy GmbH but
subsequently amended several times and transferred to the Company (the “Service
Agreement”). In light of Dr. Meleghy’s desire to voluntarily resign and retire
from the Tower Group, the Parties now wish to end all contractual relations
existing between the Tower Group and Dr. Meleghy by amicable agreement. To this
end the Parties agree as follows:

 

 

 

 

1. Beendigung
1. Termination

 

Die Vertragspartner sind sich einig, dass das zwischen der Gesellschaft und
Herrn Dr. Meleghy bestehende Anstellungsverhältnis sowie sämtliche etwaigen
sonstigen Anstellungsverhältnisse mit Gesellschaften der Tower Gruppe mit
Wirkung zum 30.4.2012 („Beendigungstermin“) einvernehmlich aufgehoben werden.
Das vertragliche Wettbewerbsverbot besteht bis zum Beendigungstermin in vollem
Umfang fort.

 

The Parties agree that the service relationship between the Company and
Dr. Meleghy as well as any further employment and/or service relationships with
entities of the Tower Group shall be terminated with effect as per 30 April 2012
(“Termination Date”) by mutual consent. The contractual prohibition of
competition shall continue in full effect until the Termination Date.

 

2. Amtsniederlegung
2. Resignation from Offices

 

(1)          Herr Dr. Meleghy hat derzeit neben seinem Amt als Geschäftsführer
der Gesellschaft bei anderen Gesellschaften der Tower Gruppe u.a. noch die in
Anlage A genannten Ämter inne.

 

(1)          In addition to his office as managing director of the Company, Dr.
Meleghy currently holds inter alia the offices with other entities of the Tower
Group set out in Appendix A.

 

(2)          Sämtliche Ämter und Funktionen bei oder für Gesellschaften der
Tower Gruppe wird Herr Dr. Meleghy mit Wirkung zum 30.4.2012 niederlegen. Hierzu
unterzeichnet Herr Dr. Meleghy die als Anlage beigefügte Niederlegungserklärung
hinsichtlich seines Amtes als Geschäftsführer der Gesellschaft. Zusätzlich
verpflichtet sich Herr Dr. Meleghy zeitlich unbegrenzt, auf Anfrage unverzüglich
sämtliche zur Beendigung seiner Ämter und Funktionen bei Gesellschaften der
Tower Gruppe erforderlichen und/oder von der Gesellschaft für zweckmäßig
erachteten Handlungen vorzunehmen und Erklärungen abzugeben, gegebenenfalls auch
mehrfach. Diese Verpflichtung umfasst auch alle Handlungen und Erklärungen, die
erforderlich sind und/oder von der Gesellschaft für zweckmäßig erachtet werden,
um die Übertragung einzelner oder aller Ämter und Funktionen auf einen von der
Gesellschaft zu benennenden Nachfolger zu bewirken.

 

Seite 2

 

 

(2)          Dr. Meleghy shall resign from all offices and functions with or for
entities of the Tower Group effective April 30, 2012 . To this end Dr. Meleghy
shall sign the resignation letter attached to this agreement in respect of his
office as managing director of the Company. In addition Dr. Meleghy undertakes
an obligation, unlimited in time, to render any declaration and perform any act
required and/or considered expedient by the Company in order to effect
termination of his offices and functions with entities of Tower Group,
immediately upon the Company’s request and more than once if necessary. This
obligation shall also include any act and/or declaration required and/or
considered expedient by the Company in order to effect transfer of any or all of
the offices and functions to a successor designated by the Company.

 

3. Übergabe und Rückfragen nach Beendigung
3. Handover and Support after Termination

 

In der Zeit bis zum Beendigungstermin bereitet Herr Dr. Meleghy die
professionelle Übergabe seiner Aufgaben an einen Nachfolger vor und ermöglicht
die reibungslose Übertragung seines Verantwortungsbereichs. Da der Nachfolger
seine Tätigkeit erst nach dem Beendigungstermin aufnehmen wird, steht Herr Dr.
Meleghy auch an drei von der Gesellschaft näher zu bezeichnenden Terminen in den
Monaten Juni und gegebenenfalls Juli 2012 in den Geschäftsräumen der
Gesellschaft zur Verfügung, ohne dass hierfür eine gesonderte Vergütung
geschuldet wäre. Sofern darüber hinausgehende diesbezügliche Termine anfallen,
werden diese mit EUR 3.000 pro Tag vergütet. Die Gesellschaft teilt Herrn
Dr. Meleghy die Daten, an denen seine Anwesenheit in den Räumlichkeiten der
Gesellschaft benötigt wird, jeweils spätestens zehn Tage im voraus mit. Herr Dr.
Meleghy verpflichtet sich, seinen Nachfolger in positiver und konstruktiver
Weise sowohl bei den Kunden der Gesellschaft als auch bei seinen Kollegen
innerhalb der Tower Gruppe vorzustellen und ihm nach besten Kräften einen
positiven Start zu ermöglichen. Für telefonische Rückfragen steht Herr Dr.
Meleghy auch nach erfolgter Übergabe bis zum 30.4.2013 zur Verfügung.

 

During the period until the Termination Date, Dr. Meleghy shall prepare the
professional handover of his tasks to his successor and shall ensure a smooth
transition of his areas of responsibility. In view of the fact that the
successor will not commence his services until after the Termination Date, Dr.
Meleghy shall be available at the office of the Company on three dates to be
specified by the Company in the months of June and, if necessary, in July 2012,
without any additional compensation being owed for this. Additional dates in
this regard will be compensated at the rate of EUR 3,000 per day. The Company
shall notify Dr. Meleghy of the dates on which his presence at the Company’s
office is required at least ten days in advance. Dr. Meleghy undertakes to
introduce his successor to customers of the Company as well as colleagues within
the Tower Group in a positive and constructive manner and to ensure a smooth
start to the best of his ability. After completion of the introduction and
handover Dr. Meleghy shall remain available to answer questions by telephone
until 30 April 2013.

 

Seite 3

 

 

4. Vergütung
4. Salary

 

(1)          Bis zum Beendigungstermin erhält Herr Dr. Meleghy seine feste
monatliche Vergütung in Höhe von EUR 28.000,00 brutto fortgezahlt.

 

(1)          Dr. Meleghy shall continue to receive his fixed monthly salary of
EUR 28,000.00 gross until the Termination Date.

 

(2)          Ein etwaiger Bonusanspruch für das Jahr 2011 bleibt von dieser
Vereinbarung unberührt und richtet sich ausschließlich nach den Regeln des Plans
in seiner jeweils geltenden Fassung. Ein Bonusanspruch für das Jahr 2012 besteht
nicht.

 

(2)          Any bonus payment for the year 2011 shall remain unaffected by this
agreement and shall be exclusively governed by the rules and provisions of the
bonus plan, as amended from time to time. For the year 2012, Dr. Meleghy shall
not be eligible for any bonus payment. .

 

(3)          Der Eintritt der Unverfallbarkeit der Herrn Dr. Meleghy gewährten,
aber noch nicht unverfallbaren restricted share units (Transaction Bonus RSUs),
die planmäßig am 20.4.2012 unverfallbar werden, bleibt von dieser Vereinbarung
und dem Ausscheiden von Herrn Dr. Meleghy unberührt. Es wird klargestellt, dass
die vorgenannten Transaction Bonus RSUs nach den Regeln des entsprechenden Plans
in seiner jeweils geltenden Fassung und zum dort vorgesehenen Zeitpunkt
unverfallbar werden.

 

(3)          Vesting of the unvested restricted share units (Transaction Bonus
RSUs) granted to Dr. Meleghy and scheduled to vest to him on April 20, 2012,
shall not be affected by this agreement or by his resignation. For avoidance of
doubt, the aforementioned Transaction Bonus RSUs shall vest in accordance and as
scheduled in the rules of the applicable plan, as amended from time to time.

 

(4)          Weitere Vergütungsansprüche bestehen nicht.

 

(4)          There shall be no further claims to remuneration.

 

5. Dienstwagen
5. Company Car

 

Die Parteien werden eine Übernahme des Leasing-Vertrags über den Dienstwagen
durch Herrn Dr. Meleghy prüfen. Die Einzelheiten werden in einer gesonderten
Vereinbarung geregelt. Herr Dr. Meleghy hat der Gesellschaft spätestens bis zum
Beendigungstermin verbindlich schriftlich mitzuteilen, ob er, wenn möglich, von
seinem Recht zur Übernahme des Leasing-Vertrags Gebrauch macht; anderenfalls
verfällt es. Übernimmt Herr Dr. Meleghy den Leasing-Vertrag nicht, so hat er den
Dienstwagen spätestens am Beendigungstermin mit allem Zubehör an die
Gesellschaft zurückzugeben. Ein Zurückbehaltungsrecht ist ausgeschlossen.

 

Seite 4

 

 

The parties will jointly review whether the lease contract for the company car
made available to Dr Meleghy can be taken over by Dr. Meleghy. The details shall
be agreed separately. Dr. Meleghy shall notify the Company by binding written
declaration no later than the Termination Date whether he intends to make use of
his right, if possible, to take over the lease contract; otherwise such right
shall be forfeited. In the event that Dr. Meleghy does not take over the lease
contract, he shall return the car and any equipment to the Company on the
Termination Date at the latest. There shall be no right of retention.

 

6. Rückgabe von Gegenständen
6. Return of Property

 

Spätestens am Beendigungstermin übergibt Herr Dr. Meleghy alle die Gesellschaft
oder mit ihr verbundene Unternehmen betreffenden Unterlagen, insbesondere alle
Notizen, Aufzeichnungen, Protokolle, Berichte, Akten, Korrespondenz,
EDV-Auswertungen und andere ähnliche Dokumente, gleich ob in Papierform oder auf
einem sonstigen Speichermedium, an die Gesellschaft, ohne Kopien zu behalten.
Gleichermaßen gibt Herr Dr. Meleghy alle ihm überlassenen Arbeitsmittel und
Gegenstände zurück, insbesondere ggf. überlassenen Schlüssel oder sonstige
Mittel der Zutrittsberechtigung. Elektronisch gespeicherte Daten überträgt Herr
Dr. Meleghy auf einen Datenträger, übergibt diesen an Gesellschaft und löscht
die Daten auf sämtlichen privat genutzten Computern, ohne Kopien zu behalten.
Spätestens am Beendigungstermin bestätigt Herr Dr. Meleghy schriftlich, dass
sich am Tag der Bestätigung keine der Unterlagen und Gegenstände mehr in seinem
Besitz befinden und er keinerlei Zugriff mehr auf vorgenannte Daten hat. Ein
Zurückbehaltungsrecht bezüglich der vorstehenden Rückgabeverpflichtungen ist
ausgeschlossen.

 

By April 30, 2012, , Dr. Meleghy shall return to the Company any and all
documents concerning the Company or its affiliates, in particular notes,
records, minutes, reports, files, correspondence, prints and other similar
documents, whether in paper form or on data carriers, without retaining any
copies. Likewise, Dr. Meleghy shall return all objects in his possession, in
particular any keys or other means of access. Any electronically saved data
shall be stored on data carriers and delivered to the Company, deleting all such
data from privately used computers, without retaining any copies. Upon the
Termination Date at the latest Dr. Meleghy shall confirm in writing that none of
the aforementioned documents or objects remain in his possession and that he no
longer has access to any such data. There shall be no right of retention in
respect of any of the aforementioned documents or objects.

 

Seite 5

 

 

7. Verschwiegenheit
7. Secrecy

 

Herr Dr. Meleghy ist verpflichtet, alle ihm während seiner Tätigkeit bekannt
gewordenen vertraulichen betriebsinternen Angelegenheiten, vor allem Geschäfts-
und Betriebsgeheimnisse der Gesellschaft und der mit ihr verbundener Unternehmen
sowie finanzielle Informationen, insbesondere Inhalte von Geschäftsverträgen,
Listen und Daten tatsächlicher und potentieller Kunden und Lieferanten,
Preisinformationen, technische und verfahrensbezogene Daten und Informationen,
Geschäftsplanungen und -ergebnisse sowie strategische Planungen und
Überlegungen, streng geheim zu halten. Herr Dr. Meleghy wird die vorgenannten
Informationen keinesfalls im Rahmen oder zu Zwecken des Wettbewerbs mit
Gesellschaften der Tower Gruppe nutzen. Die Verpflichtungen dieses Absatzes
bestehen unbeschränkt auch nach dem Beendigungstermin fort.

 

Dr. Meleghy shall observe strict secrecy on all confidential matters that have
become known to him in the course of his employment with the Company, in
particular but not limited to business and trade secrets relating to the Company
and its affiliates as well as financial information, the contents of business
contracts, lists and data on current and potential customers and
sub-contractors, information on prices, technical and process-related data and
information, budget planning and results as well as strategic planning and
calculation. In no event shall Dr. Meleghy use any such information for purposes
or in connection of competing against entities of the Tower Group. The
obligations set out in this subsection shall continue in effect without
limitation even after the Termination Date.

 

8. Nachvertragliches Abwerbeverbot / Vertragsstrafe
8. Post-contractual Non-solicitation / Contractual Penalty

 

(1)          In der Zeit bis zum 31.12.2013 („Verbotszeitraum“) wird Herr Dr.
Meleghy ohne vorherige schriftliche Zustimmung der Gesellschaft weder für sich
selbst noch für einen Dritten, einen Mitarbeiter, leitenden Angestellten oder
ein Organmitglied, der/das für die Gesellschaft oder ein anderes Unternehmen der
Tower Gruppe tätig ist oder innerhalb eines Jahres vor dem Beendigungstermin
tätig war, abwerben oder anstellen oder in sonstiger Weise beschäftigen, eine
Anstellung oder andere Beschäftigung anbieten oder einen Dritten bei einer
solchen Anstellung, Beschäftigung oder dem entsprechenden Angebot unterstützen,
gleich in welcher Funktion eine solche Anstellung oder Beschäftigung erfolgen
soll. Während des Verbotszeitraums wird Herr Dr. Meleghy auch mit den
vorgenannten Personen nicht in einer Weise kommunizieren, die zu einer
Beendigung der Vertragsbeziehung der entsprechenden Person zu der betreffenden
Gesellschaft führen könnte und die Vertragsbeziehung mit dieser Gesellschaft
auch nicht in sonstiger Weise beeinträchtigen.

 

Seite 6

 

 

(1)          In the period until 31 December 2013 (“Restricted Period”) Dr.
Meleghy shall not, without the Company’s prior written consent, whether on his
own behalf or that of any third party, solicit the employment of or offer to or
actually employ, or procure or assist any third party to offer to or actually
employ, or solicit any employee, executive or board member who is or was
employed by the Company or any other entity of the Tower Group within the period
of one year prior to the Termination Date. Nor shall Dr. Meleghy even hold any
communication with any such person which may result in any such individual
leaving the respective company or otherwise interfere with the contractual
relationship of such individual to such company or any of its affiliates.

 

(2)          Ferner verpflichtet sich Herr Dr. Meleghy, während des
Verbotszeitraums bei jeder beabsichtigten Beteiligung an, Tätigkeit für oder
Investition in einem Unternehmen, das im Wettbewerb zu der Gesellschaft oder
einem anderen Unternehmen der Tower Gruppe steht („Wettbewerber“), folgende
Beschränkungen einzuhalten:

 

a.          Herr Dr. Meleghy ist weder als Gesellschafter, Organmitglied,
Arbeitnehmer oder Berater eines Wettbewerbers gehindert, sämtliche Aufträge zu
erfüllen, die dem Wettbewerber am 30.4.2012 bereits erteilt waren. Auch sind
weder Herr Dr. Meleghy selbst noch der Wettbewerber gehindert, Angebote
abzugeben, die ausschließlich Nachfolgeaufträge zu derartigen zuvor bereits
erteilten Aufträgen darstellen. Umgekehrt sind auch weder die Gesellschaft noch
die übrigen Unternehmen der Tower Gruppe gehindert, Angebote abzugeben, mit
denen Aufträge abgelöst werden sollen, die bei dem Wettbewerber bestehen.

 

b.          Während des Verbotszeitraums ist Herrn Dr. Meleghy selbst und dem
Wettbewerber jeder Versuch untersagt, der Gesellschaft oder einem anderen
Unternehmen der Tower Gruppe am 30.4.2012 bereits erteilte Aufträge streitig zu
machen oder auf derartige Aufträge Angebote abzugeben. Von diesem Verbot umfasst
sind auch Nachfolgeaufträge an die Gesellschaft oder andere Unternehmen der
Tower Gruppe.

 

(2)          In addition, Dr. Meleghy undertakes to comply with the following
rules for the duration of the Restricted Period for his potential or envisaged
participation, engagement and/or investment in entities (“Competitor”) that may
compete with the Company and/or other entities of the Tower Group:

 

a.          Dr. Meleghy, whether as a shareholder, board member, employee or
advisor of a Competitor, shall not be prevented from fulfilling all orders
placed with the Competitor existing as of April 30, 2012. Nor shall he and the
Competitor be prevented from tendering for orders solely replacing such existing
orders. The Company and/or the other entities of the Tower Group shall not be
prevented from tendering for orders replacing orders placed with the Competitor.

 

Seite 7

 

 

b.          During the Restricted Period Dr. Meleghy and the Competitor must not
attempt to entice away or tender for orders placed with the Company or other
entities of the Tower Group as of April 30, 2012. This prohibition shall also
include replacement orders for the Company and/or any other entities of the
Tower Group.

 

(3)          Für jeden Fall einer Verletzung der Verpflichtungen in Absatz 1
verwirkt Herr Dr. Meleghy an die Gesellschaft eine Vertragsstrafe in Höhe von
EUR 10.000,00. Für jeden Fall einer Verletzung der Verpflichtungen in Absatz 2
verwirkt Herr Dr. Meleghy an die Gesellschaft eine Vertragsstrafe in Höhe von
EUR 30.000,00. Im Falle eines Dauerverstoßes wird die Vertragsstrafe für jeden
angefangenen Kalendermonat, in dem Verstoß andauert, erneut verwirkt.
Weitergehende Ansprüche, insbesondere auf Schadensersatz, bleiben ausdrücklich
vorbehalten.

 

(3)          In the event of any violation of the obligations set out in
subsection 1 above Dr. Meleghy shall pay to the Company a contractual penalty of
EUR 10,000.00. In the event of any violation of the obligations set out in
subsection 2 above Dr. Meleghy shall pay to the Company a contractual penalty of
EUR 30,000.00. In the event of a continuing violation the penalty shall be
payable for each full or partial calendar month in which the violation
continues. The Company reserves the right to assert further claims, in
particular damage claims.

 

9. Sprachregelung
9. Non-disparagement

 

In ihrer internen und externen Kommunikation werden beide Vertragspartner von
jeder mündlichen und schriftlichen Äußerungen absehen, die geeignet ist, dem
Ansehen des jeweils anderen Vertragspartners zu schaden oder seinen Charakter,
seine Ehrlichkeit, Integrität, Moral, sein geschäftliches Geschick oder seine
Fähigkeiten in Zweifel zu ziehen.

 

In their internal and external communication both parties shall refrain from
making verbal or written statements that would disparage or impugn the other
party’s character, honesty, integrity, morality, business acumen or abilities.

 

Seite 8

 

 

10. Sozialversicherungsrechtlicher Hinweis
10. Social security notice

 

Herrn Dr. Meleghy ist bekannt, dass verbindliche Auskünfte über die steuer- bzw.
sozialversicherungsrechtlichen Konsequenzen dieses Vertrages allein das
zuständige Finanzamt bzw. die zuständige Agentur für Arbeit erteilen kann.

 

Dr. Meleghy is aware that binding information on possible consequences of this
agreement as to tax and social security can only be obtained from the competent
tax, respectively labour authority.

 

11. Erledigungsklausel
11. Settlement

 

Die Vertragspartner sind sich einig, dass mit Erfüllung der in diesem Vertrag
geregelten Verpflichtungen sämtliche wechselseitigen Ansprüche, gleich aus
welchem Rechtsgrund, ob bekannt oder unbekannt, aus und im Zusammenhang mit dem
Anstellungsverhältnis und seiner Beendigung abschließend geregelt und erledigt
sind.

 

The Parties are agreed that upon performance of the obligations set out in this
agreement all mutual claims, regardless of their legal basis, whether known or
unknown, from and in connection with the employment relationship and its
termination shall be fully finally settled.

 

12. Schriftformerfordernis
12. Written form

 

Änderungen und Ergänzungen dieses Vertrages bedürfen zu ihrer Gültigkeit der
Schriftform. Dies gilt auch für eine Aufhebung oder Abänderung dieses
Schriftformerfordernisses selbst. Mündliche Nebenabreden bestehen nicht.

 

Any amendments and/or supplements to this agreement must be made in writing in
order to be valid. This shall also apply to an amendment or cancellation of this
requirement for the written form. There are no verbal side agreements.

 

13. Schlussbestimmungen
13. Concluding Provisions

 

(1)          Sollte eine Bestimmung dieses Vertrages ungültig sein oder werden,
so beeinträchtigt dies die Gültigkeit der übrigen Bestimmungen nicht. Anstelle
der unwirksamen Bestimmungen oder zur Ausfüllung etwaiger Lücken in diesem
Vertrag soll eine angemessene Regelung gelten, die in rechtlich zulässiger Weise
der wirtschaftlichen Absicht der Vertragspartner am nächsten kommt. Dies gilt
auch, wenn die Unwirksamkeit einer Bestimmung auf einem Maß der Leistung oder
der Zeit beruht; es gilt dann das rechtlich zulässige Maß.

 

Seite 9

 

 

(1)          If any provision of this agreement should be or become invalid,
this shall not affect the validity of the remaining provisions. Instead of the
invalid provision or to fill any gaps in this agreement, a suitable provision
shall apply which achieves to the greatest possible extent the economic intent
of the Parties. The same shall apply where the invalidity or a provision is due
to a measure of time or performance; in such case the legally admissible measure
shall apply.

 

(2)          Im Falle einer Abweichung zwischen der deutschen und der englischen
Fassung ist die deutsche Fassung maßgeblich.

 

(2)          In the event of any discrepancies between the German and the
English version, the German wording shall prevail.

 

Ort, Datum  Livonia, MI / USA   Ort, Datum  Bergisch Gladbach, Germany Place,
Date  April 25, 2012   Place, Date  April 26, 2012

 

/s/ Mike Rajkovic   /s/ Gyula Meleghy Mike Rajkovic   Dr. Gyula Meleghy

 

/s/ James C. Gouin   Jim Gouin  

 

als vertretungsberechtigte Geschäftsführer

 

der Alleingesellschafterin der
Tower Automotive Holding GmbH,
Tower Automotive Holdings Europe BV

 

acting as managing directors of the sole
shareholder of Tower Automotive Holding GmbH,
Tower Automotive Holdings Europe BV

 

Seite 10

 

 

Annex A

 

Ämter in Gesellschaften des Tower Konzerns
Offices with entities of Tower Group

 

Gesellschaft /
Company   Rechtsordnung /
Jurisdiction   Amt /
Office           Tower Automotive Holding GmbH   Deutschland
Germany   Geschäftsführer
managing director           Tower International, Inc.   USA   President
International (Named Executive Officer)           Changchun Tower Golden Ring
Automotive Products Company Ltd.   China   Legal Representative ; Director; and
Chairman           Tower Automotive (Wuhu) Company Ltd.   China   Board Director
          Tower DIT (Xiangtan) Automotive Products Co., Ltd.     China   Board
Director           Tower (Shanghai) Automotive Tech Service Co. Ltd.   China  
Supervisor           Tower (Ningbo) DIT Automotive Products Co., Ltd.   China  
Board Director           Seojin Industrial Co., Ltd.   Korea   Joint
Representative Director           Tower Automotive India Private Limited  
Indien / India   Board Director           Baarn Steel B.V.   Niederlande /
Netherlands   Managing Board Director

 

Seite 11

 